tcmemo_2003_274 united_states tax_court isaac baranowicz and lora d baran f k a loraine d baranowicz petitioners v commissioner of internal revenue respondent docket nos filed date steven d blanc for petitioner isaac baranowicz lora d baran pro_se gary s stirbis for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases the parties have stipulated deficiencies in petitioners’ federal income taxes for and as follows year deficiency dollar_figure big_number big_number big_number the parties have also stipulated that these deficiency amounts constitute substantial underpayments of tax attributable to tax- motivated transactions under sec_6621 and that there are no additions to tax due from petitioners for and under sec_6653 and the issue for decision is whether petitioner lora d baran lora is entitled to relief from joint_and_several_liability from the above deficiencies and additional interest which relate to investments in equipment_leasing partnerships findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed petitioners resided in los angeles california lora did not graduate from high school lora earned an associate’s degree in art but she never completed a 4-year college degree in petitioners married between and lora was employed at various times as a clerical employee at banks and as a legal secretary in with the arrival of unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue petitioners’ son lora ceased employment outside the home and became a housewife and mother between and lora also attended college courses pertaining to interior decorating and design lora has no training in finance tax_accounting or business early in petitioners’ marriage petitioner isaac baranowicz isaac attended college and earned a bachelor’s degree master’s degree and a certified_public_accountant c p a license in isaac began working for an accounting firm in which by he had become a partner in isaac formed i b management inc the firm to establish his own accounting and financial planning firm isaac as sole owner and a board member of the firm made lora the secretary of the firm but lora’s only responsibility as secretary was to sign the minutes of the firm’s board meetings during petitioners’ marriage isaac handled all family financial matters because of isaac’s education and experience lora relied on and trusted isaac to handle properly the family’s finances isaac managed and handled the family’s checkbooks retirement accounts and other investments when a financial matter required lora’s signature isaac instructed lora where to sign and lora did so without question through one of isaac’s clients isaac was introduced to certain equipment_leasing partnerships isaac invested in several of these partnerships isaac generally withdrew funds from a joint bank account owned by lora and himself to make the partnership investments but the investments were made only in the name of isaac upon referral by isaac some of isaac’s clients also invested in the equipment_leasing partnerships isaac charged these clients fees for his advice relating to the investments specifically regarding isaac’s investments in the equipment_leasing partnerships lora relied on isaac’s accounting and tax expertise occasionally isaac provided lora with general information about the equipment_leasing partnership investments he made lora was not familiar with the tax opinions that were associated with the promotion of the equipment_leasing partnership investments and did not understand the at_risk_rules of the internal_revenue_code petitioners timely filed their joint federal_income_tax returns for and isaac prepared these income_tax returns and instructed lora to sign the returns in each of these tax returns isaac claimed deductions for interest_expense and partnership losses relating to the equipment_leasing partnerships lora signed the tax returns even though she did not understand the equipment_leasing partnership transactions or how they were reported on the tax returns in february of petitioners separated and on date their divorce became final in the divorce decree several of the investments previously held only in isaac’s name were designated as owned by isaac and lora jointly including the equipment_leasing partnership investments giving rise to the stipulated deficiencies on audit of petitioners’ joint federal_income_tax returns for and respondent determined deficiencies in petitioners’ federal income taxes based largely on the disallowance of claimed interest_expense and partnership losses relating to two of the equipment_leasing partnerships specifically respondent determined that the partnership losses claimed with respect to the equipment_leasing partnerships were not allowable because petitioners did not establish that the alleged partnership transactions constitute bona_fide arm’s- length transactions entered into at fair_market_value that such transactions were entered into for profit or that such transactions had any economic_substance respondent also determined that the claimed interest_expense deductions relating to the equipment_leasing partnerships were not allowable because petitioners had not shown that the claimed expenses arose from a bona_fide debtor-creditor relationship on date lora filed a form_8857 request for innocent spouse relief with regard to the above income_tax deficiencies for through on date before respondent replied to lora’s request for relief lora filed an amended petition specifically requesting relief under sec_6015 and c from joint_and_several_liability on date respondent determined lora was entitled to relief from joint_and_several_liability under sec_6015 for each year in issue isaac disputes respondent’s determination that lora is entitled to relief from joint_and_several_liability opinion taxpayers filing joint federal_income_tax returns are generally jointly and severally liable for all taxes due sec_6013 relief from joint liability is available in limited circumstances under sec_6015 sec_6015 c f lora claims she is entitled to relief from joint_and_several_liability under sec_6015 and c lora makes no claim for equitable relief under sec_6015 generally relief is available under sec_6015 with respect to taxpayers who are divorced legally_separated or living apart from the spouse with whom he or she filed a joint income_tax return for the year in issue such relief is available only to taxpayers who establish that the items giving rise to the deficiency are allocable to the former spouse relief is not available where respondent establishes that a taxpayer had actual knowledge of the items allocable to the former spouse sec_6015 and d 116_tc_189 in the context of a disallowed deduction actual knowledge under sec_6015 requires proof that the spouse seeking relief had actual knowledge of the factual circumstances which made the item disallowable as a deduction 117_tc_279 116_tc_198 isaac argues that the investments in the equipment_leasing partnerships were allocable to lora and himself and that lora had actual knowledge of those investments as a consequence isaac contends that lora should not be entitled to relief under sec_6015 lora argues that the investments in the equipment_leasing partnerships were allocable to isaac and that she lacked actual knowledge of the underlying circumstances resulting in the disallowance of the deductions relating to these investments lora contends and respondent has determined that she meets the requirements for relief from joint liability under sec_6015 we conclude that the equipment_leasing partnership transactions are allocable to isaac isaac made these investments in his name only isaac was a c p a isaac actively sought out the investments and he marketed the investments to his own clients on the evidence before us we conclude lora did not have actual knowledge of the underlying circumstances resulting in the disallowance of the deductions related to the equipment_leasing partnership investments isaac sought out these equipment_leasing partnership investments lora was a homemaker mother and part-time student of interior decorating lora was only generally familiar with the existence of the investments in the equipment_leasing partnerships isaac invested in the equipment_leasing partnerships in his own name and isaac independently of lora used the information relating to those investments in preparation of the joint income_tax returns lora relied on isaac’s professional experience as a c p a in signing the joint income_tax returns based on all the facts before us we agree with lora and respondent that lora did not have actual knowledge of the underlying equipment_leasing partnership transactions giving rise to the stipulated deficiencies and therefore that lora is entitled to relief from joint liability under sec_6015 for the years in issue herein we need not address arguments regarding whether lora is entitled to relief under sec_6015 other arguments made by petitioners that are not specifically addressed have been considered and rejected based on the foregoing appropriate decisions will be entered
